Exhibit 10.6
 
SECURITY AGREEMENT
ACCOUNTS, GENERAL INTANGIBLES, CONTRACT RIGHTS


This Agreement is made and entered into this 30th day of September, 2009,
between GEOFFREY C. WEBER, as Trustee of the Pak-It Members’ Trust, 221 Turner
Street, Clearwater, Florida 33756 hereinafter referred to as "Secured Party" and
PAK-IT, LLC of 221 Turner Street, Clearwater, Florida 33756, hereinafter
referred to as "Debtor."
 
1.  To secure the payment of indebtedness evidenced by a promissory note or
notes executed by 310 HOLDINGS, INC. to Secured Party and any and all extensions
or renewals thereof and any and all liabilities or obligations of the 310
HOLDINGS, INC. or Debtor to the Secured Party, direct or indirect, absolute or
contingent now existing or hereafter arising, now due or after to become due,
Debtor does hereby grant a continuing security interest in all of the accounts,
notes receivable, general intangibles and contract rights of the Debtor and all
proceeds thereof.


2.  Debtor warrants that the location of the office where it keeps all of its
accounts, general intangibles and contract rights is:221 Turner Street,
Clearwater, Florida 33756.


3.  Debtor warrants that it will not change the location of or the place where
it keeps its records concerning its accounts, general intangibles and contract
rights without first obtaining the written consent of the Secured Party.


4.  The security interest granted hereby shall extend to all of the property
described in paragraph 1 now owned by the Debtor or hereafter acquired by the
Debtor or that come into the existence during the term of this agreement.  In
addition, Debtor does hereby grant to the Secured Party a continuing security
interest in all proceeds of all of the foregoing collateral.


5.  Debtor does hereby authorize the Secured Party to perfect the security
interest granted hereby by filing financing statement(s), in form satisfactory
to the Secured Party, covering all of the above described collateral which the
Secured Party may file in the appropriate filing offices as reasonably
determined by it.  Debtor specifically agrees that unless such financing
statement is the only financing statement on file which affects or may be
applicable to the type of collateral described in this agreement, it will
immediately secure the termination of a conflicting financing statement and will
not request a loan or advance from the Secured Party under this agreement until
the financing statement in favor of the Secured Party is the only financing
statement on file covering collateral of the type described in this agreement.
THE EXISTING FINANCING STATEMENT PREVIOUSLY GRANTED TO USAMERIBANK IS PERMITTED
TO REMAIN OF RECORD AND ENTITLED TO PRIORITY TO THE FINANCING STATEMENT FILED TO
PERFECT THE SECURITY INTEREST GRANTED HEREBY.


6.  After default by the Debtor, Account debtors obligated on Debtor's accounts
shall be directed by Debtor's invoice to make payments directly to Secured Party
at such address as Secured Party shall direct.  Such address is initially
designated to be 221 Turner Street, Clearwater, Florida.  Secured Party shall
take control of all proceeds of these accounts by depositing the same in a
holding account for a period of two (2) days after which such proceeds shall be
first applied to reimburse the Secured Party for any outstanding costs to which
it is entitled to be reimbursed and thereafter to be applied to the repayment of
the obligations of the Debtor secured hereby. The costs of collection and
enforcement, including attorney's fees and out-of-pocket expenses, and all other
expenses and liabilities resulting from collection and enforcement shall be
borne by Debtor whether incurred by Secured Party or Debtor.
 
 

--------------------------------------------------------------------------------



 
7.  All checks, drafts, cash and other remittances received on account of
Debtor's accounts will be immediately deposited by Secured Party in a bank
account of the Debtor maintained at USAmeribank over which Secured Party, or its
agents, shall have power of withdrawal.  The Secured Party holds these funds in
the account as security for loans and indebtedness.  The proceeds shall be
deposited in precisely the form received except for the endorsement by Debtor
where necessary to permit collection of items.  Debtor agrees to make any
necessary endorsements and authorizes Secured Party to make same on Debtor's
behalf.  Should payment be received directly by Debtor, Debtor agrees that it
will not commingle the checks, drafts, cash or other remittances so received by
it with any of its own funds or property but will immediately hold them separate
and apart for the Secured Party for deposit into the special account.  Secured
Party may determine the order and method of application.  Any portion of funds
on deposit in the special account which Secured Party elects not to apply, may
be paid over by Secured Party, to Debtor.


8.  So long as the loan and indebtedness to Secured Party secured hereunder
remains unpaid, debtor will not, without the consent of Secured Party, borrow
from anyone except the Secured Party, or pledge or grant a security interest to
anyone except the Secured Party in an account or contract right or note
receivable or general intangible or permit a lien or encumbrance to attach to
any of the foregoing, or a levy to be made, or a financing statement (except
Secured Party's statement and that previously granted to USAmeribank, expressly
acknowledged to have priority) to be on file.


9.           Representations and Warranties of Debtor.  The Debtor represents
and warrants and so long as the Indebtedness remains unpaid shall be deemed
continuously to represent and warrant that:
 
(a)           the Debtor is the owner of the Collateral free of all security
interests or other encumbrances, except the Security Interest;
   

(b)           Each account, general intangible, and chattel paper constituting
the Collateral is genuine and enforceable in accordance with its terms against
the party obligated to pay the same (the “Account Debtor”);


(c)           The amount represented by the Debtor to the Secured Party as owing
by each Account Debtor or by all the Account Debtors is the correct amount
actually and unconditionally owing by such Account Debtor or Debtors, except for
normal cash discounts where applicable;


(d)           No Account Debtor has any defense, set-off, claim or counterclaim
against the Debtor which can be asserted against the Security Party, whether in
any proceeding to enforce the Collateral or otherwise;
 
 

--------------------------------------------------------------------------------


 
(e)           The Debtor's records concerning that part of the Collateral
constituting accounts, general intangibles or chattel paper are kept at the
address specified above;


(f)           The Debtor operates under no trade names except the name(s) set
forth above and the following names, if any:  


10.           Covenants of Debtor.  So long as this Agreement has not been
terminated, the Debtor:  (a) will defend the Collateral against the claims and
demands of all other parties, including without limitation defenses, set-offs,
claims and counterclaims asserted by any Account Debtor against the Debtor or
the Secured Party; will keep the collateral free from all security interests or
other encumbrances except the Security Interest and will not sell, transfer,
assign, deliver or otherwise dispose of any of the Collateral or any interest
therein without the prior written consent of the Secured Party; (b) will not
without the written consent of the Secured Party create in favor of anyone other
than the Secured Party a security interest in any of its accounts, general
intangibles or contract rights nor will it sell or assign, with or without
recourse to anyone other than the Secured Party any of its accounts, chattel
paper or general intangibles; (c) will keep in accordance with generally
accepted accounting principles consistently applied, accurate and complete
records concerning the Collateral; upon the Secured Party's request will mark
any of such records and all or any of the Collateral to give notice of the
Security Interest; and will permit the Secured Party or its agents to inspect
the Collateral and to audit and make abstracts of such records or any of the
Debtor's book, ledgers, reports, correspondence and other records; (d) upon
demand will deliver to Secured Party any documents of title and any chattel
paper representing or relating to the Collateral or any part thereof, schedules,
invoices, shipping or delivery receipts, purchase orders, contracts or other
documents representing or relating to purchases or other acquisitions or sales,
or leases or other dispositions of the Collateral and proceeds thereof and any
and all other schedules, documents, statements which the Secured Party may from
time to time request; (e)  will notify the Secured Party promptly in writing of
any change in the Debtor's address, name or identity specified above, of any
change in the location or of any additional locations at which the Collateral is
kept and of any change in the address at which records concerning the Collateral
are kept; (f) will notify the Secured Party immediately of any default by any
Account Debtor in payment or other performance of his obligations with respect
to any collateral; (g) without the Secured Party's written consent will not make
or agree to make any alteration, modification or cancellation of or substitution
for or credits, adjustments or allowances on any Collateral; (h) in connection
herewith will execute and deliver to the Secured Party such financing statements
and other documents and do such other things as the Secured Party may request;
(i) will pay or cause to be paid all taxes, assessments and other charges of
every nature which may be levied or assessed against the Collateral; (j) will
insure the Collateral against risks by obtaining policies (none of which shall
be cancelable without the written consent of the Secured Party) in coverage,
form and amount and with companies satisfactory to the Secured Party such
policies to contain a loss payee provision exercised in favor of the Secured
Party and at the Secured Party's request will deliver each policy or certificate
of insurance therefor to the Secured Party; and (k) will not remove the
Collateral from the state nor change the location of its chief executive office
without the written consent of Secured Party.
 
 

--------------------------------------------------------------------------------


 
11.           Verification of Collateral.  The Secured Party shall have the
right to verify any Collateral in any manner and through any medium which the
Secured Party may consider appropriate and the Debtor shall furnish such
assistance and information and perform such acts as the Secured Party may
require in connection therewith.


12.           Default.  (a) Any of the following events or conditions shall
constitute an event of default ("Event of Default"):  (i) non-payment when due
whether by acceler­ation or otherwise of the principal of or interest on any
Indebtedness, time being of the essence, or failure by the Debtor to perform any
material obligations under this Agreement or under any other material agreement
between the Debtor and the Secured Party; (ii) death or incompetency of a
Debtor; (iii) filing by or against the Debtor of a petition in bankruptcy or for
reorganization under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar law of any
jurisdiction; (iv) making a general assignment by the Debtor for the benefit of
creditors; the appointment of or taking possession by a receiver, trustee,
custodian or similar official for the Debtor or for any of the Debtor's assets;
or the institution by or against the Debtor of any kind of insolvency
proceedings or any proceeding for the dissolution or liquidation of the Debtor;
(v) entry of any judgment or other order for payment of money against Debtor or
any of its affiliates which remains unsatisfied for a period of thirty (30) days
without a stay of execution and will have a material adverse effect on the
business of the Debtor; (vi) the occurrence of any event described in this
paragraph with respect to any endorser or guarantor or any party liable for
payment of any Indebtedness or (vii) material falsity in any certificate,
statement, representation, warranty or audit at any time furnished to the
Secured Party by or on behalf of the Debtor or any endorser or guarantor or any
other party liable for payment of any Indebtedness, pursuant to or in connection
with the Security Agreement or otherwise (including warranties in this
Agreement) and including any omission to disclose any substantial contingent or
liquidated liabilities or any material adverse change in facts disclosed by any
certificate, statement, representation, warranty or audit furnished to the
Secured Party; (viii) any attachment or levy against the Collateral or any other
occurrence which inhibits the Secured Party's free access to the Collateral;
(ix) Debtor's concealment, removal or its approval of the concealment or removal
of any part of its properties, with intent to hinder, delay or defraud its
creditors, or any of them, or a transfer or any of its properties which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law, or any
transfer of its properties to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid, or the suffering or
permitting, while insolvent, any creditor to obtain a lien upon any of its
properties through legal proceedings or distraint which is not vacated within
thirty (30) days from the date thereof; or (x) should any guarantors attempt to
cancel, limit or terminate their guaranty, or should any guarantor fail to
fulfill a separate obligation of the guarantor to Secured Party.


(b)           The Secured Party may declare all or any part of the Indebtedness
to be immediately due without notice upon the happening of any Event of Default
or if the Secured Party in good faith believes that the prospect of payment of
all or any part of the Indebtedness or the performance of the Debtor's
obligations under this Agreement or any other agreement now or hereafter in
effect between the Debtor and the Secured Party is impaired.  This paragraph is
not intended to affect any rights of the Secured Party with respect to any
Indebtedness which may now or hereafter be payable on demand.
 
 

--------------------------------------------------------------------------------


 
(c)           Upon the happening of any Event of Default the Secured Party's
rights with respect to the Collateral shall be those of a secured party under
the Uniform Commercial Code and any other applicable law from time to time in
effect.  The Secured Party shall also have any additional rights granted herein
and in any other agreement now or hereafter in effect between the Debtor and the
Secured Party.  If requested by the Secured Party, the Debtor will assemble the
Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party.


(d)           The Debtor agrees that any notice by the Secured Party of the sale
or disposition of the Collateral or any other intended action hereunder, whether
required by the Uniform Commercial Code or otherwise, shall constitute
reasonable notice to the Debtor if the notice is mailed by regular or certified
mail, postage prepaid, at least ten days before the action to the Debtor's
address as specified in this Agreement or to any other address which the Debtor
has specified in this Agreement or to any other address which the Debtor has
specified in writing to the Secured Party as the address to which notices shall
be given to the Debtor.


(e)           The Debtor shall pay all reasonable costs and expenses incurred by
the Secured Party in enforcing this Security Agreement, realizing upon any
Collateral and collecting any Indebtedness (including a reasonable attorneys'
fee) whether suit is brought or not and whether incurred in connection with
collection, trial, appeal or otherwise, and shall be liable for any deficiencies
in the event the proceeds of disposition of the Collateral does not satisfy the
Indebtedness in full.


13.  Miscellaneous:  (a) The Debtor authorizes the Secured Party to file any
financing statement or statements relating to the Collateral (without the
Debtor's signature thereon) which the Secured Party deems appropriate, and the
Debtor irrevocably appoints the Secured Party as the Debtor's attorney-in-fact
to execute any such financing statement or statements in the Debtor's name and
to perform all other acts which the Secured Party deems appropriate to perfect
and to continue perfection of the Security Interest.


(b)           The Debtor hereby irrevocably consents to any act by the Secured
Party or its agents in entering upon any premises for the purpose of
either:  (1) inspecting the Collateral or (2) taking possession of the
collateral after any Event of Default; and the Debtor hereby waives his right to
assert against the Secured Party or its agents any claim based upon trespass or
any similar cause of action for entering upon any premises where the Collateral
may be located.


(c)           Before or after any default by the Debtor under this Security
Agreement the Secured Party may notify any party obligated to pay proceeds, of
the existence of the Security Interest and may also direct them to make payments
of all proceeds to the Secured Party.


(d)           The Secured Party may demand, collect and sue for all proceeds
(either in the Debtor's name or the Secured Party's name at the latter's option)
with the right to enforce, compromise, settle or discharge any proceeds.  The
Debtor irrevocably appoints the Secured Party the Debtor's attorney-in-fact to
endorse the Debtor's name on all checks, commercial paper and other instruments
pertaining to the proceeds.
 
 

--------------------------------------------------------------------------------


 
(e)           The Debtor authorizes the Secured Party to collect and apply
against the Indebtedness any refund of insurance premiums or any insurance
proceeds payable on account of the loss or damage to any of the Collateral and
irrevocably appoints the Secured Party as the Debtor's attorney-in-fact to
endorse any check or draft representing such proceeds.


(f) (i) As further security the Debtor grants to the Secured Party a security
interest in all property of the Debtor which is or may hereafter be in the
Secured Party's possession in any capacity including all monies owed or to be
owed by the Secured Party or any affiliate thereof to the Debtor; and with
respect to all of such property, the Secured Party shall have the same rights as
it has with respect to the Collateral.  (ii) Without limiting any other right of
the Secured Party whenever the Secured Party has the right to declare any
Indebtedness to be immediately due and payable (whether or not it has so
declared), the Secured Party may set off against the Indebtedness all monies
then owed to the Debtor by the Secured Party in any capacity whether due or not
and the Secured Party shall be deemed to have exercised its right to set off
immediately at the time its right to such election accrues.


(g)           Upon the Debtor's failure to perform any of its duties hereunder
the Secured Party may, but it shall not be obligated to, perform any of such
duties and the Debtor shall forthwith upon demand reimburse the Secured Party
for any expense incurred by the Secured Party in doing so.  As further security
the Debtor hereby assigns and gives a security interest in accounts, chattel
paper, and general intangibles including factory credits or bonuses now or
hereafter owned by or due to the Debtor by any of its suppliers under any
franchise or other agreement currently or hereafter in effect, or any
modification or replacement thereof, or however otherwise due the Debtor.  The
Debtor will hold in trust for the Secured Party and forthwith remit to the
Secured Party all the proceeds of such accounts, chattel paper, and general
intangibles received by the Debtor, or the Secured Party may make direct
collection thereof and credit the Debtor with all sums received.


(h)           No delay or omission by the Secured Party in exercising any right
hereunder or with respect to any Indebtedness shall operate as a waiver of that
or any other right, and no single or partial exercise of any right shall
preclude the Secured Party from any other or future exercise of the right or the
exercise of any other right or remedy.  The Secured Party may cure any Event of
Default by the Debtor in any reasonable manner without waiving the Event of
Default so cured and without waiving any other prior or subsequent Event of
Default by the Debtor.  All rights and remedies of the Secured Party under this
Agreement and under the Uniform Commercial Code shall be deemed cumulative.


(i)           The Secured Party shall have no obligation to take and the Debtor
shall have the sole responsibility for taking any steps to preserve rights
against all prior parties to any instrument or chattel paper in the Secured
Party's possession as proceeds of the Collateral.  The Debtor waives notice of
dishonor and protest of any instrument constituting Collateral at any time held
by the Secured Party on which the Debtor is in any way liable and waives notice
of any other action taken by the Secured Party.


(j)           The rights and benefits of the Secured Party under this Agreement
shall, if the Secured Party agrees, inure to any party acquiring an interest in
the Indebtedness or any part thereof.
 
 

--------------------------------------------------------------------------------


 
(k)           The terms "Secured Party" and "Debtor" as used in this Agreement
include the heirs, personal representatives, and successors or assigns of those
parties.


(l)           If more than one Debtor executes this Security Agreement, the term
"Debtor" includes each of the Debtors as well as all of them, and their
obligations under this Agreement shall be joint and several.


(m)           This Agreement may not be modified or amended nor shall any
provision of it be waived except by in writing signed by the Debtor and by an
authorized officer of the Secured Party.


(n)           This Agreement shall be construed under the Uniform Commercial
Code and any other applicable Florida laws in effect from time to time.


(o)           This Security Agreement is a continuing agreement which shall
remain in force until the Secured Party shall actually receive written notice of
its termination and thereafter until all of the Indebtedness contracted for or
created before receipt of the notice and any extensions or renewals of that
Indebtedness (whether made before or after receipt of the notice) together with
all interest thereon both before and after the notice shall be paid in full.


14.  Waiver.  The Debtor hereby waives any rights Debtor may have to notice and
a hearing before possession or sale of collateral is effected by Secured Party
by self-help, replevin, attachment or otherwise.


Executed at Clearwater, Florida, on the day and year first written above.


PAK-IT, LLC, a Florida
Limited Liability Company

 
By: /s/ Geoffrey C. Weber      
Name: Geoffrey C. Weber     
Title: Manager "Debtor"
Dated:     09/30/09                                                                            


 
GEOFFREY C. WEBER, as Trustee of  Pak-It Members’ Trust "Secured Party"

